Citation Nr: 0602247	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-31 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS) secondary to psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancee




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having generalized 
anxiety disorder which began in service.

2.  The veteran is currently diagnosed as having IBS, and his 
IBS is secondary to his generalized anxiety disorder.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, 
generalized anxiety disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  The criteria for secondary service connection of the 
veteran's IBS are met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, need not be addressed at this 
time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder. 38 C.F.R. § 3.310(a) (2005). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability-but only that degree-over and above 
the degree of disability existing prior to the aggravation. 
Allen v. Brown, 7 Vet. App. 439 (1995). 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).


Analysis

In 1958, the veteran first filed a claim for service 
connection of a nervous condition.  At that time the claim 
was denied.  In the rating decision denying the claim, it was 
noted that the veteran was tentatively diagnosed as having a 
psychophysiological gastrointestinal reaction.  The veteran 
did not appeal the denial of that claim.  

In August 2002, the veteran filed a claim for PTSD and 
nervous stomach.  In furtherance of his claim, the veteran 
submitted several personal statements asserting that he had 
had symptoms of anxiety and irritability since his service in 
World War II as a fire fighter.  The veteran stated that he 
served as a fire fighter in the Army Air Corps while 
stationed in England and Ireland and was responsible for 
extinguishing inflamed planes upon landing.  The veteran 
stated that the stress of knowing that the planes that he was 
extinguishing could blow up caused him great anxiety and that 
his anxiety had persisted to present day.  The veteran's DD 
Form 214 lists the veteran's military occupation specialty as 
fire fighter.  

The veteran was initially diagnosed as having PTSD.  A VA 
medical examiner first diagnosed the veteran as having PTSD 
vs. anxiety in November 2003.  At that time the veteran 
reported nightmares, trouble sleeping and anxiety.  That 
diagnosis was continued and confirmed in both March 2004 and 
July 2004.  

In February 2005, a VA psychiatric examination was conducted.  
The veteran was diagnosed as having generalized anxiety 
disorder.  At that time, the veteran reported a long history 
of stomach problems, the genesis occurring during his 
military service.  The veteran reported intermittent trouble 
sleeping, but denied nightmares of wartime events.  He stated 
that he would jump if touched while sleeping and at times 
yelled in his sleep.  The medical examiner reported that the 
veteran denied other symptoms that would support a diagnosis 
of PTSD.  During the examination, the veteran recalled having 
anxiety around the inflamed airplanes he would have to 
extinguish because of fear that the bombs thereon might 
explode.  The examiner noted that the veteran did not fulfill 
the criteria for a diagnosis of PTSD.  He did, however, meet 
the criteria for a diagnosis of generalized anxiety disorder.  
Indeed, all of the veteran's anxiety was described as being 
associated with events that occurred in service.  Although 
the examiner did not explicitly attribute the anxiety to 
service, the implication is that it is associated with such 
events in service.  Indeed, the implication appears so 
obvious that a new examination for a nexus opinion is not 
necessary.  

Indeed, the RO found the events described by the veteran as 
happening in service to be credible.  

The veteran was next referred to another VA examiner to 
determine whether the veteran's reported abdominal problems 
of discomfort and occasional vomiting were related to his 
psychological disorder.  The VA examiner opined that if the 
veteran had PTSD then any abdominal problems would not be 
related thereto.  Nonetheless, the VA examiner stated that 
patients with anxiety often have IBS.  Ultimately, the 
examiner diagnosed the veteran as having IBS.  

Based on the foregoing evidence, the Board finds that the 
evidence is at least in equipoise that the veteran's 
psychological disorder was incurred in service.  Likewise, 
the veteran's IBS is the result of his service-connected 
psychiatric disorder.  


ORDER

Service connection for generalized anxiety disorder is 
granted.

Service connection for irritable bowel syndrome is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


